943 So.2d 272 (2006)
C.L., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D06-1652.
District Court of Appeal of Florida, Third District.
November 22, 2006.
Kenneth M. Kaplan, for appellant.
Karla Perkins, Miami; Hillary S. Kambour, for appellee.
Before GREEN, RAMIREZ, and LAGOA, JJ.
PER CURIAM.
C.L. appeals a final judgment terminating her parental rights. We affirm.
Contrary to the arguments advanced by the appellant/mother, we find that the order terminating her parental rights to her minor child pursuant to sections 39.811(6)(d), .812, Florida Statutes (2004), was supported by competent and substantial evidence in the record before us. See F.A.F. v. Dep't of Children & Family Servs., 804 So.2d 616 (Fla. 3d DCA 2002). We therefore affirm the order under review.
Affirmed.